Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-17) in the reply filed on 15 December 2021 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claiming of the dielectric layers is unclear. Three dielectric layers are claimed, i.e. “a dielectric layer”, “the second dielectric layer”, and “the first dielectric layer”. Please correct and clarify the layers being claimed, and provide proper antecedent basis.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsueh et al. (2015/0115404, from hereinafter “Hsueh”).

Re Claim 1, Hsueh discloses in Figs. 1, 2 and 3A-3C [0015]-[0036], a method comprising: 
obtaining a substrate (102) having at a metal interconnect layer (114) deposited above the substrate; 
forming a first dielectric layer (112) on the metal interconnect layer; 
forming a capacitor metal layer (126) on the first dielectric layer; 
patterning and etching the capacitor metal layer and a second dielectric layer (124) to the first dielectric layer to leave a portion of the capacitor metal layer and the second dielectric layer on the first dielectric layer; 
forming an anti-reflective coating (130, 132) to cover the portion of the capacitor metal layer and the second dielectric layer, and to cover the metal interconnect layer; and 
patterning the metal interconnect layer to form a first metal layer and a second metal layer (interconnect structure 110).

Re Claim 2, Hsueh discloses forming a second dielectric layer on the dielectric layer.


Re Claim 5, Hsueh discloses further comprising:
forming an inter-layer dielectric (142), which is in contact with the anti-reflective coating; and
patterning and etching the inter-layer dielectric to form a via structure (128a, 128b).

Re Claim 6, Hsueh discloses, wherein the capacitor metal layer has a thickness in a range of 1000Ȧ to 1400Ȧ [0017].

Re Claim 7, Hsueh discloses, wherein the capacitor metal layer comprises titanium nitride.

Re Claim 9, Hsueh discloses, wherein the anti-reflective coating comprises silicon oxynitride [0018].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh.

Re Claim 4, Hsueh discloses:
wherein the second dielectric layer comprises silicon nitride [0017].

Hsueh fails to specifically disclose:
the second dielectric layer has an index of refraction in a range of 2.3 to 2.9.

However, it would have been obvious to one of ordinary skill in the art, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Re Claim 10, Hsueh fails to specifically disclose:
wherein the anti-reflective coating has an index of refraction in a range of 1.7 to 2.1. 
However, it would have been obvious to one of ordinary skill in the art, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 3, 8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh, and further in view of Wofford et al. (2006/0205140, from hereinafter “Wofford”).

Re Claim 3, Hsueh fails to disclose: 
wherein the second dielectric layer has a thickness in a range of 1000Ȧ to 1600Ȧ. 
	However, Wofford discloses a dielectric layer having a thickness in range of 210Ȧ-700Ȧ [0018].

Therefore, it would have been obvious to one of ordinary skill in the art since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Re Claim 8, Hsueh fails to disclose:
wherein the dielectric layer has a thickness in a range of 100 to 200 angstroms.
However, Wofford discloses:
 a dielectric layer (108) having a thickness in range of 210Ȧ-700Ȧ [0018].

Therefore, it would have been obvious to one of ordinary skill in the art since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Re Claim 11, Hsueh fails to disclose:
wherein the anti-reflective coating has a thickness in a range of 100Ȧ to 400Ȧ.
However, Wofford discloses:
the anti-reflective coating (118) has a thickness in a range of 150Ȧ to 500Ȧ.

Therefore, it would have been obvious to one of ordinary skill in the art since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Re Claim 12, Hsueh discloses, a method comprising: 
obtaining a substrate (102) with a metal layer (122) deposited above the substrate; 
forming a silicon nitride layer (124) on the metal layer [0016]; 
forming a second metal layer (126) on the silicon nitride layer; 
patterning and etching the second metal layer and the silicon nitride layer to form a capacitor dielectric, leaving a portion of the silicon nitride layer on the metal layer; 


Hsueh fails to disclose:
forming a titanium nitride layer on the silicon nitride layer; and patterning the metal layer.

However, Wofford discloses in Fig. 11:
a substrate (102) with a metal layer (106) deposited above the substrate; 
forming a dielectric layer (108) on the metal layer [0016]; 
forming a titanium nitride layer (122) on the dielectric layer [0019]; and 
patterning the metal layer (144).

Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).
In addition, it would have been obvious to one of ordinary skill in the art, since it has been held to be within the general skill of a worker in the art to select known materials, i.e. TiN and SiN, on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Re Claim 13, Hsueh fails to disclose:
wherein the silicon nitride layer has a thickness in a range of 1000Ȧ to 1600Ȧ.
However, Wofford discloses:
 a dielectric layer (108) having a thickness in range of 210Ȧ-700Ȧ [0018].

Therefore, it would have been obvious to one of ordinary skill in the art since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Re Claim 14, Hsueh fails to disclose:
wherein the silicon nitride layer has an index of refraction in a range of 2.3 to 2.9.

However, it would have been obvious to one of ordinary skill in the art, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Re Claim 15, As in the applied combination above, Wofford discloses:
wherein the titanium nitride layer has a thickness in a range of 1000 angstroms to 1400 angstroms [0019]. 

Re Claim 16, Hsueh discloses:
wherein forming the anti-reflective coating comprises forming a silicon oxynitride [0018].

Re Claim 17, Hsueh fails to specifically disclose, wherein the silicon oxynitride has an index of refraction in a range of 1.7 to 2.1.
However, it would have been obvious to one of ordinary skill in the art, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571)270-7435.  The examiner can normally be reached on Monday-Thursday, Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARVIN PAYEN/Primary Examiner, Art Unit 2816